Title: To Thomas Jefferson from Christian G. Hahn, 20 March 1801
From: Hahn, Christian G.
To: Jefferson, Thomas


Boston, 20 Mch. 1801. He asks TJ’s pardon for approaching him with a request. Two years ago he arrived in the U.S. and then had the misfortune of falling ill for 18 months, which depleted his little savings. He learned his trade  from his father, the famous mechanic Pastor Hahn of Württemberg. After the death of his father, he went to Berlin and worked as a watch and clockmaker under a concession from King Frederick William II. Following the king’s death, he went to America and desires nothing now except to reenter his trade. Lacking friends to help him obtain the 200 taler necessary to purchase tools, he asks if TJ would help him to make his living in this country, promising TJ his first sample of a mechanical watch. He also makes watches for ladies and a variety of other time pieces. A prompt reply and a patent are requested.
